I dissent because the proviso in sec. 62.07 (1) (a), Stats., declares that "no petition for annexation shall be valid unless at least thirty days and not more than forty-five days before any such petition is caused to becirculated, a notice shall be posted," etc.  Admittedly more than forty-five days from the time of posting the notice elapsed before the circulation of the petition was completed. It seems to me that the proviso in the statute cited means that the circulation of the petition must be done, that is completed, within the time limits specified.  Circulation, not causation, that is circulation of the petition, not causation of its circulation within the time specified, is what the expression above italicized is aimed to compel in order to validate annexation. To make validation depend on the time of causation rather than the time of circulation is to ignore the purpose of the proviso, which is to compel the procuring of signatures.  Provisos in statutes must be given effect according to their purpose and intent.  Giving the instant proviso such effect makes the annexation void.
I think judgment should have been entered declaring the petition for annexation void, annulling the proceedings so far taken pursuant to it, and enjoining further proceedings pursuant thereto. *Page 326